FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofOctober 2010 Commission File Number: 333-159251 IESI-BFC LTD. (formerly BFI Canada Ltd.) (Translation of registrant’s name into English) 135 Queen’s Plate Road, Suite 300 Toronto, Ontario, Canada M9W 6V1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o EXHIBIT LIST Exhibit Description IESI-BFC LTD. ANNOUNCES DATE FOR THIRD QUARTER 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. IESI-BFC Ltd. Date:October 1,2010 By: /s/William Chyfetz Name: William Chyfetz Title:Vice President, Associate General Counsel and Secretary
